Exhibit 99.1 Biostar Pharmaceuticals, Inc. Announces 2010 Guidance: Revenues of $69 to $71 million and Net Income $16.2 to $17 million XIANYANG, China, March 1, 2010 (Xinhua-PRNewswire-FirstCall) – Biostar Pharmaceuticals, Inc. (OTC Bulletin Board: BSPM) (“Biostar” or “the Company”), the Xianyang-basedmanufacturer of a leading over-the-counter Hepatitis B medicine, Xin Aoxing Oleanolic Acid Capsule (“Xin Aoxing”), and a variety of pharmaceutical products and medical nutrients, today announced revenue and net income guidance for the fiscal year ending December 31, 2010. Biostar forecasts revenues of $69.0 to $71.0 million with net income of $16.2 million to $17 million, excluding any non-cash charges. Management anticipates sales of its flagship product, Xin Aoxing, will represent approximately 68% to 70% of revenues during 2010. The net income forecast does not include non-cash expenses associated with any stock compensation plans.The Company’s guidance does not include any contribution from future acquisitions or pending acquisitions previously announced by the Company or otherwise.Management will continue to evaluate its business outlook as necessary and communicate any changes on a quarterly basis or when appropriate. The growth strategy for 2010 is supported by the following initiatives: (1) the introduction of Xin Aoxing into three new markets including Chongqing, Jiangxi and Jiangsu, which, including the Company’s previously announced launch in Tianjin, Beijing and Shanghai in January 2010, will bring the total number of markets served by the Company’s direct sales offices to 21; (2) to continue increasing the Company’s presence in rural markets with a goal of reaching 10,000 sales outlets by the end of 2010; and (3) further product diversification through research and development and new product launches upon successful clinical trials and permitting procedures. "We are optimistic about our prospects in 2010," commented Chairman Mr. Ronghua Wang. "We successfully established a solid foundation for future growth during 2009 which will greatly benefit our growth during 2010." About Biostar Pharmaceuticals, Inc. Biostar Pharmaceuticals, Inc., through its wholly owned subsidiary in China, develops, manufactures and markets pharmaceutical and medical nutrient products for a variety of diseases and conditions. The Company's most popular product is its Xin Aoxing Oleanolic Acid Capsule, an over-the-counter ("OTC") medicine for chronic hepatitis B, a disease affecting approximately 10% of the Chinese population. In addition to its hepatitis product, Biostar manufactures two broad-based OTC products, two prescription-based pharmaceuticals and thirteen nutrients. The Company has adopted international standards, holds one patent and is in the process of applying for two patents. Safe Harbor Certain statements in this release concerning our future growth prospects are forward-looking statements, within the meaning of Section 27A of the U.S.
